                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

AARON N. WEBB,                     )
                                   )
           Plaintiff,              )
                                   )
     v.                            )                     CV 119-057
                                   )
DEPARTMENT OF CORRECTIONS          )
COMMISSIONER; DR. ALSTON; DR.      )
SURAJ; UNIT MANAGER HARRISON; and )
WARDEN PHILBEN,                    )
                                   )
           Defendants.             )
                              _________

                                         ORDER
                                         _________

       Let a copy of this Report and Recommendation be served upon counsel for the

parties. Any party who objects to this Report and Recommendation or anything in it must

file, not later than May 20, 2019, written objections specifically identifying the portions of

the proposed findings and recommendation to which objection is made and the specific basis

for objection.1 The Clerk will submit this Report and Recommendation together with any

objections to Chief United States District Judge J. Randal Hall, on May 21, 2019. Failure to

file specific objections within the specified time means that this Report and Recommendation

may become the opinion and order of the Court, Devine v. Prison Health Servs., Inc., 212 F.

App’x 890, 892 (11th Cir. 2006), and may limit a party’s appellate rights.         Dupree v.

Warden, 715 F.3d 1295, 1300 (11th Cir. 2013).

       Requests for extension of time to file objections to this Report and Recommendation
shall be filed with the Clerk of Court for consideration by the undersigned.

       A party may not appeal a Magistrate Judge’s recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by the District Judge.

       SO ORDERED this 3rd day of May, 2019, at Augusta, Georgia.




       1
           A copy of the objections must be served upon all other parties to the action.
                                                  2
